DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 and 17-33 are currently pending.
Claims 11-16 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 06/14/2022 have been entered. 
Claims 1 and 23-25 have been amended.
The Section 112(a) rejections on claims 1-10, and 18-33 have been withdrawn in view of Applicant’s amendments. 
The Section 103 rejections have been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 17-19, 21-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liebner et al. (“Bacterial Cellulose Aerogels: From Lightweight Dietary Food to Functional Materials” ACS Symposium Series, 2012, Chapter 4, pg. 57-74) in view of Isogai et al. (US 2010/0233481 A1) and in further view of Leitch et al. (“Bacterial Nanocellulose Aerogel Membranes: Novel High-Porosity Materials for Membrane Distillation” Environ. Sci. Technol. Lett. 2016, 3, 85-91).
Regarding claims 1-2, 4-7, 9-10, 18-19, 22, and 24,
Liebner teaches a bacterial cellulose aerogel comprising nanofibers which intrinsically have a diameter which are directly obtained from cellulose pellicles produced by bacteria, such as acetobacter xylinum, in the presence of growth media (Liebner: abstract; pg. 58, par. 5, pg. 58, par. 4, pg. 60, par. 2-5, pg. 61, par. 2-4, pg. 63, par. 3, pg. 64, par. 1-3). The aerogel forms a network of interconnected pores as shown in Figure 2, which is an image of the network, appears to be substantially similar to the network shown in Figures 2 and 17 in Applicant’s specification which are also described as a porous network of nanofibers. 
Liebner is silent towards the diameter of each of the cellulose nanofibers, but does teach the size of the nanofibers can be tailored (Liebner: pg. 59, par. 4).
Isogai teaches the production of cellulose nanofibers via an oxidation treatment, such as with TEMPO, in which the cellulose can be a gel derived from bacteria (a treatment utilized in Applicant’s specification), to produce cellulose nanofibers with high strength (Isogai: abstract; par. 0041-0043, 0070, 0073 and Applicant’s PGpub: par. 0064). The nanofibers may have a diameter of between 3 and 10 nm, which is within the claimed range of less than 15 nm and the narrower range of less than 10 nm, enabling the nanofibers to demonstrate high strength (Isogai: par. 0108).
Liebner and Isogai are in the corresponding field of bacterial cellulose nanofibers. Liebner also desires improved strength and Isogai provides nanofibers with improved strength (Liebner: pgs. 65 and 66). Therefore, it would have been obvious to one of ordinary skill in the art to configure the diameter of each of the nanofibers of Liebner to be within the claimed range of less than 15 nm or less than 10 nm, to provide improved strength as taught by Isogai.
Liebner does not explicitly teach wherein the aerogel is bendable or foldable without breaking and wherein the thickness of the aerogel is within the range of from 50 microns to 1 cm and wherein the porosity is from about 97% to about 99%. However, Liebner does teach the thickness and the porosity may be tailored (Liebner: pg. 59).
Leitch teaches bacterial cellulose aerogels (Leitch: abstract). Leitch teaches the cellulosic films may have a thickness of 257 ± 45 µm which is within the claimed range of 1 µm to about 10 cm and a porosity of 98% which is within the claimed range of about 97% to about 99% (Leitch: abstract; pg. 86, col. 1; Table 1). The resulting thickness and porosity allows the aerogel to be flexible and further improve the thermal conductivity and MD flux (Leitch: abstract; pg. 86, col. 1). Thus, the aerogel would be bendable or foldable without breaking to some degree. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Liebner and Leitch are in the corresponding field of bacterial cellulose aerogels. Therefore, it would be obvious to configure the aerogel of Liebner to have a thickness and porosity within the claimed range to provide an aerogel which is flexible with improved thermal conductivity and MD flux properties as taught by Leitch.
It is noted that the limitations requiring the nanofibers to be “directly obtained from at least one cellulose pellicle produced by bacteria in the presence of growth media comprising an additive to mitigate hydrogen bonding between the nanofibers in the media” are a product-by-process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case there appears to be no structural difference between the aerogel of Liebner, Isogai, and Leitch and the claimed aerogel.
Liebner, Isogai, and Leitch are silent to the claimed properties such as the aerogel being transparent and the resulting cellulosic film having a thermal conductivity of less than 25 mW/(m·K), a bulk modulus of from about 10 Pa to about 103 Pa, and a transmissivity of electromagnetic radiation of from about 95% to about 100%. 
However, as Liebner in view of Isogai and Leitch teaches the claimed cellulosic film composed of a bacterial cellulose-based aerogel has the disclosed cellulosic bacterial composition and cellulosic structure, such as being cellulosic fibers having a fiber diameter forming an aerogel having a porosity of 98%, and a film thickness of within the claimed range. Therefore, it is expected that the cellulosic film of Liebner and Leitch would also exhibit the same or substantially similar characteristics such as the claimed thermal conductivity, bulk modulus, and transmissivity of electromagnetic radiation properties (i.e. being transparent to some degree). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Liebner, Isogai, and Leitch are silent to the claimed properties such as the aerogel having a transmission of electromagnetic radiation in a range of from about 95% to 100% and wherein a transmission of radiation having a wavelength between 6-20 µm is less than a transmission of radiation in the visible light spectrum.
However, as Liebner in view of Isogai and Leitch teaches the claimed cellulosic film composed of a bacterial cellulose-based aerogel has the disclosed cellulosic bacterial composition and cellulosic structure, such as being cellulosic fibers having a fiber diameter forming an aerogel having a porosity of 98%, and a film thickness of within the claimed range. Therefore, it is expected that the cellulosic film of Liebner and Leitch would also exhibit the same or substantially similar characteristics such as the claimed transmissivity of electromagnetic radiation properties such as the claimed transmissivity required by claim 1 and the transmission relationship required by claim 24. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 3,
Liebner, Isogai, and Leitch teach the aerogel required by claim 1. As noted above in the rejection of claim 1, the additive as part of the growth media which is used to form the nanofibers is a product by process limitation. Thus, the limitation “wherein the additive comprises carboxymethyl cellulose” is also part of the product-by-process limitation wherein the additive is utilized to form the nanofibers and is not part of the final nanofiber structure but is part of the growth media.
It is noted that the limitations requiring the nanofibers to be “directly obtained from at least one cellulose pellicle produced by bacteria in the presence of growth media comprising an additive to mitigate hydrogen bonding between the nanofibers in the media” is a product-by-process limitation. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case there appears to be no patentable difference between the cellulose nanofibers having the claimed diameter of Liebner and Leitch and the claimed nanofibers.
Regarding claim 8,
Liebner, Isogai, and Leitch teach the aerogel required by claim 1. Liebner further teaches the cellulose layers thickness may be tailored with an embodiment in which the cellulose layers may be 3-4 cm thick which is within the claimed range of about 1 micron to about 10 cm (Liebner: pg. 59, par. 3, pg. 61, par. 1). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Regarding claim 17,
Liebner, Isogai, and Leitch teach the aerogel required by claim 1. Liebner further teaches lignocellulosic materials have some degree of hydrophilicity (Liebner: pg. 61). Leitch also teaches that bacterial cellulose nanofibers with no silane treatments are hydrophilic (Leitch: pg. 86, col. 1).
Regarding claim 21, 23, 27, and  29-32,
Liebner teaches a bacterial cellulose aerogel comprising nanofibers which intrinsically have a diameter which are directly obtained from cellulose pellicles produced by bacteria, such as acetobacter xylinum, in the presence of growth media (Liebner: abstract; pg. 58, par. 5, pg. 58, par. 4, pg. 60, par. 2-5, pg. 61, par. 2-4, pg. 63, par. 3, pg. 64, par. 1-3). Liebner further teaches the cellulose layers thickness may be tailored with an embodiment in which the cellulose layers may be 3-4 cm thick which is within the claimed range of about 500 micron to about 10 cm (Liebner: pg. 59, par. 3, pg. 61, par. 1). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). The limitation requiring the aerogel to be “on a window” is functional language and is not given patentable weight. See MPEP 2173.05(g). The aerogel of Liebner is full capable of being placed on a window. Liebner does not explicitly label the aerogel network of nanofibers as “interwoven”. However, the aerogel forms a network of interconnected pores as shown in Figure 2, which is an image of the network, appears to be substantially similar to the network shown in Figures 2 and 17 in Applicant’s specification which are also described as a porous network. Additionally, interwoven is defined by thefreedictionary.com as “interconnected, connected, blended, linked…”. In view of the provided definition and the fact that Liebner teaches the nanofibers for an interconnected network, it may be considered an interwoven network of nanofibers.
Liebner is silent towards the diameter and length of each of the cellulose nanofibers, but does teach the size of the nanofibers can be tailored (Liebner: pg. 59, par. 4).
Isogai teaches the production of cellulose nanofibers via an oxidation treatment, such as with TEMPO, in which the cellulose can be a gel derived from bacteria (a treatment utilized in Applicant’s specification), to produce cellulose nanofibers with high strength (Isogai: abstract; par. 0041-0043, 0070, 0073 and Applicant’s PGpub: par. 0064). The nanofibers may have a diameter of between 3 and 10 nm, which is within the claimed range of 15 nm or less and the narrower range of less than 10 nm, and nanocellulose fiber length of 1 µm or more (1,000 nm or more) which is in the claimed range of from about 1 micron to 10 microns and overlapping the narrower range of from 1,000 to 3,000 nm, enabling the nanofibers to demonstrate high strength (Isogai: par. 0108). The resulting nanofibers may have a length that is at least ten times the diameter of said nanofibers. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Liebner and Isogai are in the corresponding field of bacterial cellulose nanofibers. Liebner also desires improved strength and Isogai provides nanofibers with improved strength (Liebner: pgs. 65 and 66). Therefore, it would have been obvious to one of ordinary skill in the art to configure the diameter and length of each of the nanofibers of Liebner to be within the claimed ranges to provide improved strength as taught by Isogai.
Liebner and Isogai does not explicitly teach wherein the aerogel is flexible and has a porosity is from about 97% to about 99%. However, Liebner does teach the porosity may be tailored (Liebner: pg. 59).
Leitch teaches bacterial cellulose aerogels (Leitch: abstract). Leitch teaches the cellulosic films may have a porosity of 98% which is within the disclosed range of about 97% to about 99% (Leitch: abstract; pg. 86, col. 1; Table 1). The resulting porosity allows the aerogel to be flexible and further improve the thermal conductivity and MD flux (Leitch: abstract; pg. 86, col. 1). Thus, the aerogel would be bendable or foldable without breaking to some degree. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Liebner and Leitch are in the corresponding field of bacterial cellulose aerogels. Therefore, it would be obvious to configure the aerogel of Liebner to have a porosity within the claimed range to provide an aerogel which is flexible with improved thermal conductivity and MD flux properties as taught by Leitch.
Liebner, Isogai, and Leitch are silent to the claimed properties such as the aerogel having a visible radiation transmission of between 85% and 90% at a wavelength of 600 nm, a haze of less than 10/85, the haze defined in the manner required by claim 29, and has a thermal conductivity of from about 10-3 W/(m·K) to about 1 W/(m·K).
However, as Liebner in view of Isogai and Leitch teaches the claimed cellulosic film composed of a bacterial cellulose-based aerogel has the disclosed cellulosic bacterial composition and cellulosic structure, such as being cellulosic fibers having a fiber diameter forming an aerogel having a porosity of 98%, and a film thickness of within the claimed range. Therefore, it is expected that the cellulosic film of Liebner and Leitch would also exhibit the same or substantially similar characteristics such as the claimed thermal conductivity, haze, and transmissivity of electromagnetic radiation properties. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 26,
Liebner, Isogai, and Leitch teach the aerogel required by claim 1. Liebner further teaches the aerogel is a solid material in which the cellulose fiber aggregate is optionally reinforced with other materials fibers (Liebner: pg. 66-67). The cellulose fibers in the aerogel themselves are composed completely (100%) of a “cellulose material”. Thus, as the reinforcement materials are optional they aerogel may be considered to “consist of” the nanofibers.
Regarding claim 28,
Liebner, Isogai, and Leitch teach the aerogel required by claim 23. As the combination of Liebner, Isogai, and Leitch would intrinsically possess the claimed transmission properties it would be expected that the resulting aerogel of the prior art combination would be transparent in that neither color nor text are distorted when viewed through the aerogel.
Regarding claim 30.
Liebner, Isogai, and Leitch teach the aerogel required by claim 23. The limitations requiring the nanofibers to be “obtained from at least one cellulose pellicle produced by bacteria in the presence of growth media comprising an additive to mitigate hydrogen bonding between the nanofibers in the media, the additive comprising carboxymethyl cellulose” are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case there appears to be no structural difference between the aerogel of Liebner, Isogai, and Leitch and the claimed aerogel.

Claims 1-10, 17-25, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liebner in view of Isogai in further view of Leitch and in further view of Cheng et al. (“Effect of different additives on bacterial cellulose production by Acetobacter Xylinum and analysis of material property” Cellulose 2009, 16, pg. 1033-1045).
Regarding claims 1-10, 18-19, 22, and 24,
Liebner teaches a bacterial cellulose aerogel comprising nanofibers which intrinsically have a diameter which are directly obtained from cellulose pellicles produced by bacteria, such as acetobacter xylinum, in the presence of growth media (Liebner: abstract; pg. 58, par. 5, pg. 58, par. 4, pg. 60, par. 2-5, pg. 61, par. 2-4, pg. 63, par. 3, pg. 64, par. 1-3). The aerogel forms a network of interconnected pores as shown in Figure 2, which is an image of the network, appears to be substantially similar to the network shown in Figures 2 and 17 in Applicant’s specification which are also described as a porous network. 
Liebner is silent towards the diameter of each of the cellulose nanofibers, but does teach the size of the nanofibers can be tailored (Liebner: pg. 59, par. 4).
Isogai teaches the production of cellulose nanofibers via an oxidation treatment, such as with TEMPO, in which the cellulose can be a gel derived from bacteria (a treatment utilized in Applicant’s specification), to produce cellulose nanofibers with high strength (Isogai: abstract; par. 0041-0043, 0070, 0073 and Applicant’s PGpub: par. 0064). The nanofibers may have a diameter of between 3 and 10 nm, which is within the claimed range of 26 nm or less and the narrower range of less than 10 nm, enabling the nanofibers to demonstrate high strength (Isogai: par. 0108).
Liebner and Isogai are in the corresponding field of bacterial cellulose nanofibers. Liebner also desires improved strength and Isogai provides nanofibers with improved strength (Liebner: pgs. 65 and 66). Therefore, it would have been obvious to one of ordinary skill in the art to configure the diameter of each of the nanofibers of Liebner to be within the claimed range of less than 15 nm or less than 10 nm, to provide improved strength as taught by Isogai.
Liebner does not explicitly teach wherein the aerogel is bendable or foldable without breaking and wherein the thickness of the aerogel is within the range of from 50 microns to 1 cm and wherein the porosity is from about 97% to about 99%. However, Liebner does teach the thickness and the porosity may be tailored (Liebner: pg. 59).
Leitch teaches bacterial cellulose aerogels (Leitch: abstract). Leitch teaches the cellulosic films may have a thickness of 257 ± 45 µm which is within the claimed range of 1 µm to about 10 cm and a porosity of 98% which is within the claimed range of about 97% to about 99% (Leitch: abstract; pg. 86, col. 1; Table 1). The resulting thickness and porosity allows the aerogel to be flexible and further improve the thermal conductivity and MD flux (Leitch: abstract; pg. 86, col. 1). Thus, the aerogel would be bendable or foldable without breaking to some degree. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Liebner and Leitch are in the corresponding field of bacterial cellulose aerogels. Therefore, it would be obvious to configure the aerogel of Liebner to have a thickness and porosity within the claimed range to provide an aerogel which is flexible with improved thermal conductivity and MD flux properties as taught by Leitch.
Liebner, Isogai, and Leitch are silent towards the growth media comprising an additive comprising carboxymethyl cellulose (CMC) to mitigate hydrogen bonding between the nanofibers in the media.
It is noted that the limitations requiring the nanofibers to be “directly obtained from at least one cellulose pellicle produced by bacteria in the presence of growth media comprising an additive to mitigate hydrogen bonding between the nanofibers in the media” is a product-by-process limitation. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case there appears to be no patentable difference between the cellulose nanofibers of the prior art combination and the claimed nanofibers.
Cheng teaches bacterial cellulose (BC) properties may be adjusted by adding additives, such as CMC into the growth media (Cheng: abstract). Addition of CMC showed the ability to hinder formation of large clumps of BC and enhanced BC production when added to the growth medium while also enhancing the cellulose production and properties (Cheng: pg. 1034, col. 1-2, pg. 1037, col. 1-2, pg. 1038, col. 1-2, pg. 1042). Therefore, it is known in the art of bacterial cellulose to add carboxymethyl cellulose to the growth media to enhance the processing and properties of the bacterial cellulose.
Liebner and Cheng are in the corresponding field of bacterial cellulose networks. Therefore, it would have been obvious to one of ordinary skill in the art to add carboxymethyl cellulose as an additive to the growth media of Liebner to enhance the process and properties of the nanofibers in the aerogel as taught by Cheng.
Liebner, Isogai, Leitch, and Cheng are silent to the claimed properties such as the aerogel being transparent and the resulting cellulosic film having a thermal conductivity of less than 25 mW/(m·K), a bulk modulus of from about 10 Pa to about 103 Pa, a transmissivity of electromagnetic radiation of from about 95% to about 100%, and a transmission of radiation having a wavelength between 6-20 µm is less than a transmission of radiation in the visible light spectrum. 
However, as Liebner in view of Isogai, Leitch, and Cheng teaches the claimed cellulosic film composed of a bacterial cellulose-based aerogel has the disclosed cellulosic bacterial composition and cellulosic structure, such as being cellulosic fibers having a fiber diameter forming an aerogel having a porosity of 98% (within the claimed porosity of about 97% to about 99%), and a film thickness of within the claimed range (see the rejection of claim 8 below). Therefore, it is expected that the cellulosic film of Liebner and Leitch would also exhibit the same or substantially similar characteristics such as the claimed thermal conductivity, bulk modulus, and transmissivity of electromagnetic radiation properties. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 17,
Liebner, Isogai, Leitch, and Cheng teach the aerogel required by claim 1. Liebner further teaches lignocellulosic materials have some degree of hydrophilicity (Liebner: pg. 61). Leitch also teaches that bacterial cellulose nanofibers with no silane treatments are hydrophilic (Leitch: 86, col. 1).
Regarding claim 20,
Liebner, Isogai, Leitch, and Cheng teach the aerogel required by claim 1. Liebner and Leitch are silent towards the presence of an additive which mitigates ribbon formation. However, Cheng teaches the addition of CMC showed the ability to hinder formation of large clumps of BC and enhanced BC production when added to the growth medium while also enhancing the cellulose production and properties (Cheng: pg. 1034, col. 1-2, pg. 1037, col. 1-2, pg. 1038, col. 1-2, pg. 1042). Thus, as the additive of Cheng hinders formation of large clumps of BC and is the same additive as utilized in Applicant’s claims and disclosure it is expected that the additive would mitigate ribbon formation to some degree when placed into the growth media of Liebner and Leitch.
Liebner and Cheng are in the corresponding field of bacterial cellulose networks. Therefore, it would have been obvious to one of ordinary skill in the art to add carboxymethyl cellulose as an additive to the growth media of Liebner to enhance the process and properties of the nanofibers in the aerogel as taught by Cheng and would result in mitigating ribbon formation to some degree.
Regarding claim 21, 23, 27, and  29-33,
Liebner teaches a bacterial cellulose aerogel comprising nanofibers (nanocellulose) which intrinsically have a diameter which are directly obtained from cellulose pellicles produced by bacteria, such as acetobacter xylinum, in the presence of growth media (Liebner: abstract; pg. 58, par. 5, pg. 58, par. 4, pg. 60, par. 2-5, pg. 61, par. 2-4, pg. 63, par. 3, pg. 64, par. 1-3). Liebner further teaches the cellulose layers thickness may be tailored with an embodiment in which the cellulose layers may be 3-4 cm thick which is within the claimed range of about 500 micron to about 10 cm (Liebner: pg. 59, par. 3, pg. 61, par. 1). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). The limitation requiring the aerogel to be “on a window” is functional language and is not given patentable weight. See MPEP 2173.05(g). The aerogel of Liebner is full capable of being placed on a window. The aerogel forms a network of interconnected pores as shown in Figure 2, which is an image of the network, appears to be substantially similar to the network shown in Figures 2 and 17 in Applicant’s specification which are also described as a porous network. 
Liebner is silent towards the diameter and length of each of the cellulose nanofibers, but does teach the size of the nanofibers can be tailored (Liebner: pg. 59, par. 4).
Isogai teaches the production of cellulose nanofibers via an oxidation treatment, such as with TEMPO, in which the cellulose can be a gel derived from bacteria (a treatment utilized in Applicant’s specification), to produce cellulose nanofibers with high strength (Isogai: abstract; par. 0041-0043, 0070, 0073 and Applicant’s PGpub: par. 0064). The nanofibers may have a diameter of between 3 and 10 nm, which is within the claimed range of 15 nm or less and the narrower range of less than 10 nm, and nanocellulose fiber length of 1 µm or more (1,000 nm or more) which is in the claimed range of from about 1 micron to 10 microns and overlapping the narrower range of from 1,000 to 3,000 nm, enabling the nanofibers to demonstrate high strength (Isogai: par. 0108). The resulting nanofibers may have a length at least 10 times that of the diameter. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Liebner and Isogai are in the corresponding field of bacterial cellulose nanofibers. Liebner also desires improved strength and Isogai provides nanofibers with improved strength (Liebner: pgs. 65 and 66). Therefore, it would have been obvious to one of ordinary skill in the art to configure the diameter and length of each of the nanofibers of Liebner to be within the claimed ranges to provide improved strength as taught by Isogai.
Liebner and Isogai does not explicitly teach wherein the aerogel is flexible and has a porosity is from about 97% to about 99%. However, Liebner does teach the porosity may be tailored (Liebner: pg. 59).
Leitch teaches bacterial cellulose aerogels (Leitch: abstract). Leitch teaches the cellulosic films may have a porosity of 98% which is within the disclosed range of about 97% to about 99% (Leitch: abstract; pg. 86, col. 1; Table 1). The resulting porosity allows the aerogel to be flexible and further improve the thermal conductivity and MD flux (Leitch: abstract; pg. 86, col. 1). Thus, the aerogel would be bendable or foldable without breaking to some degree. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Liebner and Leitch are in the corresponding field of bacterial cellulose aerogels. Therefore, it would be obvious to configure the aerogel of Liebner to have a porosity within the claimed range to provide an aerogel which is flexible with improved thermal conductivity and MD flux properties as taught by Leitch.
Liebner and Leitch are silent towards the growth media comprising an additive comprising carboxymethyl cellulose (CMC) to mitigate hydrogen bonding between the nanofibers in the media.
It is noted that the limitations requiring the nanofibers to be “directly obtained from at least one cellulose pellicle produced by bacteria in the presence of growth media comprising an additive to mitigate hydrogen bonding between the nanofibers in the media” is a product-by-process limitation. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
Cheng teaches bacterial cellulose (BC) properties may be adjusted by adding additives, such as CMC into the growth media (Cheng: abstract). Addition of CMC showed the ability to hinder formation of large clumps of BC and enhanced BC production when added to the growth medium while also enhancing the cellulose production and properties (Cheng: pg. 1034, col. 1-2, pg. 1037, col. 1-2, pg. 1038, col. 1-2, pg. 1042). Therefore, it is known in the art of bacterial cellulose to add carboxymethyl cellulose to the growth media to enhance the processing and properties of the bacterial cellulose.
Liebner and Cheng are in the corresponding field of bacterial cellulose networks. Therefore, it would have been obvious to one of ordinary skill in the art to add carboxymethyl cellulose as an additive to the growth media of Liebner to enhance the process and properties of the nanofibers in the aerogel as taught by Cheng.
Liebner, Isogai, Leitch, and Cheng are silent to the claimed properties such as the aerogel having a visible radiation transmission of between 85% and 90% at a wavelength of 600 nm, a haze of less than 10/85, the haze defined in the manner required by claim 29, and has a thermal conductivity of from about 10-3 W/(m·K) to about 1 W/(m·K).
However, as Liebner in view of Isogai, Leitch, and Cheng teaches the claimed cellulosic film composed of a bacterial cellulose-based aerogel has the disclosed cellulosic bacterial composition and cellulosic structure, such as being cellulosic fibers having a fiber diameter forming an aerogel having a porosity of 98%, and a film thickness of within the claimed range. Therefore, it is expected that the cellulosic film of the prior art combination would also exhibit the same or substantially similar characteristics such as the claimed thermal conductivity, haze, and transmissivity of electromagnetic radiation properties. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 25,
Liebner, Isogai, Leitch, and Cheng teach the aerogel required by claim 1. Liebner further teaches there is some level of aggregation in the pores of the aerogel (Liebner: pg. 58). However, Cheng teaches bacterial cellulose (BC) properties may be adjusted by adding additives, such as CMC into the growth media (Cheng: abstract). Addition of CMC showed the ability to hinder formation of large clumps (aggregates) of BC and enhanced BC production when added to the growth medium while also enhancing the cellulose production and properties (Cheng: pg. 1034, col. 1-2, pg. 1037, col. 1-2, pg. 1038, col. 1-2, pg. 1042). Therefore, it is known in the art of bacterial cellulose to add carboxymethyl cellulose to the growth media to enhance the processing and properties of the bacterial cellulose.
Liebner and Cheng are in the corresponding field of bacterial cellulose networks. Therefore, it would have been obvious to one of ordinary skill in the art to add carboxymethyl cellulose as an additive to the growth media of Liebner to enhance properties by hindering (getting rid of aggregation or clustering) of the BC nanofibers in the aerogel as taught by Cheng.
Regarding claim 26,
Liebner, Isogai, Leitch, and Cheng teach the aerogel required by claim 1. Liebner further teaches the aerogel is a solid material in which the cellulose fiber aggregate is optionally reinforced with other materials fibers (Liebner: pg. 66-67). The cellulose fibers in the aerogel themselves are composed completely (100%) of a “cellulose material”. Thus, as the reinforcement materials are optional they aerogel may be considered to “consist of” the nanofibers.
Regarding claim 28,
Liebner, Isogai, Leitch, and Cheng teach the aerogel required by claim 23. As the combination of Liebner, Isogai, Leitch, and Cheng would intrinsically possess the claimed transmission properties it would be expected that the resulting aerogel of the prior art combination would be transparent in that neither color nor text are distorted when viewed through the aerogel.

Response to Arguments
Applicant’s arguments filed 06/14/2022 have been fully considered but they are not found persuasive. The arguments directed toward the Section 112(b) rejections are moot as the rejections have been withdrawn.
Applicant argues that the method of Liebner does not teach or suggest a transparent aerogel, but exhibits high levels of haze and may be opaque as shown in Fig. 1.
The argument is not found persuasive as Liebner does not mention haze or opaque levels. Additionally, Applicant has provided no evidence or pointed to anywhere within Liebner that a transparent aerogel cannot be formed through the disclosed methods. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I. It is further noted that Liebner alone is not utilized to meet the claimed transparency properties, it is the combination of Liebner, Isogai, Leitch, and/or Cheng. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV.
Applicant argues that Isogai does not teach a transparent aerogel comprising a network of fibers. Applicant appears to argue that Isogai cannot for an aerogel of  comprising a network of nanofibers due to the nanofibers of Isogai being configured to repel each other to remain stable. 
The argument is not found persuasive as Isogai was not utilized to teach the interwoven structure required by the amended claims. Leitch is utilized to teach this feature whereas Isogai was utilized to teach fiber dimensions such as diameter and length to improve the strength. Further, Isogai does not appear to mention or discuss the alleged principles of repelling forces which would allegedly make it impossible to form a network structure such as in an aerogel. Applicant has not provided any evidence to back up the alleged negative impacts of incorporating an interwoven network in Isogai. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I.
Applicant argues that Leitch discloses porous materials for use in membrane distillation and that the nanofiber diameters are outside the claimed nanofiber range and the aerogel is opaque.
The argument is not found persuasive as Leitch is not utilized to teach these features. The combination of Liebner, Isogai, Leitch, and/or Cheng teach the claimed transparency feature. Isogai is utilized to teach the claimed nanofiber diameters. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). See MPEP 2145 IV.
Applicant argues that Cheng does not teach or suggest the forming aerogels or nanofibers within the claimed nanofiber diameter ranges.
The argument is not found persuasive as Cheng is only utilized to teach the addition of a CMC additive to the growth media of bacterial cellulose for production. The transparent aerogel network of nanofibers are disclosed by the Liebner, Isogai, and Leitch references. Additionally, Applicant has provided no evidence or pointed to anywhere within Liebner or Cheng that a transparent aerogel cannot be formed through the disclosed methods. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I. It is further noted that Cheng alone is not utilized to meet the claimed transparent aerogel comprising a network of bacterial cellulose nanofibers, it is the combination of Liebner, Isogai, Leitch, and Cheng. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV.
Applicant further argues that that no combination of references teach the required limitations of claim 1 and thus the dependent claims.
The argument is not found persuasive for the reasons listed above.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783